hern District of California

United States District Court

So"
“=

 

 

ae
o FILED

MAR 09 2p29

SUSAN

oh Y. SO i

NORTH Se; DISTRICT Coup

UNITED STATES DISTRICT COURT Sa oe gsr omN
~ OFFICE

NORTHERN DISTRICT OF CALIFORNIA ath

MARK MAHON, Case No. 20-cv-01527-KAW

Plaintiff
aintifis) CONSENT OR DECLINATION
TO MAGISTRATE JUDGE
JURISDICTION

Ve
ENTERTAINMENT ONE US LP ET AL,

Defendant(s).

 

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
jurisdiction in this matter. Sign this form below your selection.

w/consent to Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

OR
1 Decline Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby 7 y that this case
|

be reassigned to a United States district judge. /
|
ll ff

=
>
=
=
.
oO
———

DATE: MAR 02__, 2020 NAME: YL

COUNSEL FOR
(OR “PRO SE”): FRO'SE

 

 
